DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
In addition, in Figure 1 it is difficult to discern the reference numbers and details of the illustration and is deemed illegible. The Examiner requests that Applicant replace the figure with one of better resolution (such as the similar figure from US patent 9907900 B1). 

    PNG
    media_image1.png
    522
    759
    media_image1.png
    Greyscale


The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “5200” has been used to designate the same area (see labeled Figure 2 above). "stenosis structure 5200" and "reduced diameter intermediate portion 5220" point to the same area in Figure 2. Examiner suggests that the Applicant revise Figure 2 to have "stenosis structure 5200" as shown above and replace the current instance of “5200” with the labeled illustration above.  
In addition, "port reservoir 5110" is shown twice pointing to different parts of Figure 4. Examiner suggests that Applicant remove one of the reference numbers 5110 on Figure 4 to clarify to what 5110 is pointing.
"syringe" is denoted as 700 and 703 in the Specifications (pg.14, ¶ 41; pg.15, ¶ 42) and on Figure 5. Examiner suggests the Applicant revise Figure 5 and the instances 
"stenosis" is denoted as 5220 (pg.13, ¶ 38) and 5230 (pg.14, ¶ 42) at separate instances in the Specifications and on Figure 5. Examiner suggests the Applicant revise Figure 5 to reflect a single reference number to describe the stenosis 5220.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 
The reference number "narrowing 16" (Specs page 12, ¶ 37) is denoted, but not seen in any of the figures. Examiner recommends that the Applicant include "narrowing 16" in the figures.
The reference number "main body 5150" (Specs page 13, ¶ 40) is denoted, but not seen in any of the figures. Examiner recommends that the Applicant include "main body 5150" in the Figure 4.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure. The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The abstract of the disclosure is objected to because it exceeds the range of 50 to 150 words in length.  Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities:
The reference number "improved graft construction 10" (page 11, ¶ 33) is denoted in the Specifications, but not seen in any of the figures. Examiner recommends that the Applicant include "improved graft construction 10" in the figures. 
The part of ¶ 39 on page 13 that reads "dialysis graft 5000 (shown in Figure 1)" should read "dialysis graft 5000 (shown in Figure 2)".
In ¶ 42 on page 14 the stenosis is twice referred to as "stenosis 5230" but was previously denoted as 5220. Examiner suggests that the Applicant revise the instances of "stenosis 5230" to read "stenosis 5220" (and make a corresponding correction to Figure 5).
Paragraph ¶ 48, page 17 should revise all instances of reference number 5200 to read as "stenosis structure 5200".
"dialysis graft 5200" should read as "dialysis graft 5000" (page 13, ¶ 39).
All instances of "stenosis unit 5200" should read as "stenosis structure 5200" (page 16, ¶ 46).
"inflow lumen 5210" should read as "end lumen 5210" (page 17, ¶ 48).
"stenosis 5230" should read as "lumen 5230" (page 18, ¶ 48).
Appropriate correction is required.

Claim Objections
Claims 1, 4, 7, and 12 are objected to because of the following informalities: 
The part of Claim 4 that reads "is biased to for the narrow section such if" should be revised to read as "is biased for the narrow section such that if".
The part of Claim 7 that reads "an aspiration port system comprising;" should be revised to read as "an aspiration port system comprising:".
The part of Claim 12 that reads "an aspiration port system comprising;" should be revised to read as "an aspiration port system comprising:
Claim 1, is objected to because of the following informalities: “a needle entry seal” (line 10) is recommended to be replaced with “the needle entry seal”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, and Claims 2-6 which depend from claim 1, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
In Claim 1, the limitation “the needle entry seal” (line 8) lacks antecedent basis. The Examiner recommends that the Applicant revise the limitation to read “a needle entry seal”. 
Additionally, Claim 1 reads “the flexible barrier moves to increase the diameter” which lacks antecedent basis. The Examiner recommends that the Applicant revise the limitation to read “a diameter”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Batiste (US 7833186 B1) in view of Cull (US 20090030498 A1). Batiste (US 7833186 B1) hereinafter known as Batiste 186. 

    PNG
    media_image2.png
    202
    671
    media_image2.png
    Greyscale

Annotated Figure 2C of Batiste 186

Regarding Claim 1, Batiste 186 discloses an apparatus and method for optimizing flow in an A-V dialysis graft having a selectable constricted section. Batiste 186 teaches
A graft 10 (arterial-venous graft) with adjustable stenosis (part of graft 10 that contains “annular stenosis balloon for adjusting and maintaining”, col.4, ll.52-64) comprising:
a length of tube 12 (polymer tubing) having tube wall (wall of 12) with a central passage 16 (intermediate portion) between an inlet end 16A (converging segment) and an outlet end 16B (diverging segment) (annotated fig.2C);
a flexible barrier 230 (annular balloon, (‘variable stenosis’ described in col.4, ll.34-42), see fig.2C), in the interior of the length of tube 12, that, in a default position (annotated fig.2C), forms a narrowed section (‘reduced diameter’, see col.4, ll.16-21) in the central passage and a stenosis fluid chamber (inside of 12 and outside of 16) between the tube wall (wall of 12) and the flexible barrier 230 (‘variable stenosis’ described in col.4, ll.34-42);
an aspiration port system 410 (injection reservoir, col 4, ll.52-64) (fig.4) comprising:
a port reservoir 430 (puncture resistant outer wall, col.4, ll.65-67 and col.5, ll.1-15), accessible through the needle entry seal 440 (puncturable, self-sealing, pressure resistant top, col.4, ll.65-67 and col.5, ll.1-15) (fig.4), that is configured to contain port reservoir fluid (‘fluid’, see col.4, ll.65-67 and col.5, ll.1-15);
a needle entry seal 440 configured for needle 610 (needle) access to the port reservoir to remove fluid from or add fluid to the port reservoir (fig.4, 6A-6C; col.4, ll.65-67 and col.5, ll.1-15);a channel 420 (catheter) in fluid communication with the stenosis fluid chamber 12, the stenosis fluid chamber 12 containing stenosis fluid chamber fluid (fig.4, 6A-6C; col.4, ll.65-67 and col.5, ll.1-15);
the flexible (‘variable’) barrier 230 is biased to the default narrow position (annotated fig.2C) and,
the flexible barrier 230 moves to increase the diameter (inflated in fig.6A; col.5, ll.16-38) of the narrowed section (narrowed section in fig.6C).
However, Batiste 186 fails to teach a separator between the channel and the port reservoir. 

    PNG
    media_image3.png
    742
    531
    media_image3.png
    Greyscale

Annotated Figure 4 of Cull

Cull discloses an arteriovenous graft system. Cull teaches a separator 72 (piston, fig.4; ¶ 87) between the channel (lower compartment of fluid chamber 62; see annotated fig.4 above; ¶ 86) and the port reservoir 62 (fluid chamber).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Batiste 186 to have a separator between the channel and the port reservoir as taught by Cull, for the purpose of providing suitable mechanism for inflating a balloon or to be used to activate any other suitable structure configured to open and close a graft (¶ 16). 

Regarding Claim 3, Batiste 186 as modified by Cull, in which Cull teaches the separator 72 and the port reservoir 62, but fails to teach that the separator prevents overfilling of the port reservoir.
However, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Batiste 186 in view of Cull to have the separator prevent overfilling, for the purpose of regulating and/or maintaining proper amount of fluid in each chamber

Claim 2, 4-13 are rejected under 35 U.S.C. 103 as being unpatentable over Batiste (US 7833186 B1) in view of Cull, and further in view of view of Batiste (US 20110015723 A1), hereinafter referred to as Batiste 723. 

Regarding Claim 2, Batiste 186 in view of Cull fails to teach the flexible barrier is formed from rubber. Batiste 723 discloses an adjustable stenosis providing a channel comprising an outer wall and an inner wall. Batiste 723 teaches the flexible barrier 308 (“a stenosis control diaphragm (SCD) 308”, see ¶ 70) is formed from rubber (fig.3; ¶ 76).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Batiste 186/Cull to have the flexible barrier formed from rubber as taught by Batiste 723, for the purpose of selecting a suitable material for allowing the flexible barrier to collapse or narrow and also return to a substantially or fully uncollapsed state (¶ 76).

Regarding Claim 4, Batiste 186 in view of Cull fails to teach that the flexible barrier is biased for the narrow section such that if fluid leaks from the stenosis fluid chamber the narrow section is maintained. Batiste 723 teaches that the flexible barrier is biased for the narrow section (central stenosis 804; the biased (or default) shape is a contracted state, ¶ 119-120) such that if fluid (filler material, ¶ 119-120) leaks from the stenosis fluid chamber the narrow section (central stenosis 804, fig. 8A) is maintained (Abstract; ¶ 102).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Batiste 186/Cull such that the flexible barrier is biased for the narrow section, such that if fluid leaks from the stenosis fluid chamber the narrow section is maintained as taught by Batiste 723, for 

Regarding Claim 5, Batiste 186 fails to teach removing fluid from the port reservoir pulls the separator into the port reservoir, which in turn pulls stenosis fluid chamber fluid into the port reservoir. Cull teaches removing fluid from the port reservoir 62 pulls the separator 72 into the port reservoir 62 (¶ 15, 22), and Batiste 723 teaches stenosis fluid chamber fluid ('filler material', ¶ 14, 19, 102).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device such that removing fluid from the port reservoir pulls the separator into the port reservoir, as taught by Cull, which in turn would pull stenosis fluid chamber fluid into the port reservoir as taught by Batiste 723, for the purpose of evacuating the stenosis of fluids to collapse the balloon of the device, thereby adjusting the dimension of the stenosis as needed during use.

Regarding Claim 6, Batiste 186 in view of Cull fails to teach the amount of diameter increase in the narrow section is related to the amount of fluid removed from the port reservoir. Batiste 723 teaches the amount of diameter increase (‘inflation’ from ¶ 101) in the narrow section (central stenosis 804) is related to the amount of fluid removed from the port reservoir (¶ 101-102).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Batiste 186/Cull to have the 

Regarding Claim 7, Batiste 186 teaches
An adjustable stenosis (col.4, ll.52-64, part of graft 10 (hour glass shape) containing the balloon) configured as part of a graft 10 (arterial-venous graft) (col.4, ll.52-64) comprising:
a tube 12 (polymer tubing) having an inner passage having a first diameter (diameter of 16A and 16B (annotated fig.2C above), converging segment and diverging segment diameter) (annotated fig.2C above),
the tube 12 having tube wall (wall of 12), a first end 16A (converging segment) and a second end 16B (diverging segment) (annotated fig.2C above);
an inner lumen 16 (intermediate portion) located inside the tube 12 (annotated fig.2C above; col.2, ll.34-42),
such that inner lumen 16 has a second diameter (middle of 16 where 16A and 16B meet) that is less than the first diameter (diameter of 16A and 16B) and the inner lumen 16 connect to the wall (wall of 12) (annotated fig.2C);
an aspiration port system 410 (injection reservoir, col 4, ll.52-64) (fig.4)
an access port 440 (puncturable, self-sealing, pressure resistant top) (fig.4; col.4, ll.65-67 and col.5, ll.1-15)
a channel 420 (catheter, col 4, ll.52-64) (fig.4)
the removal of fluid from the inner lumen reservoir (inside of 12 and outside of 16) changing the diameter of the inner lumen 16 to a third diameter (fig.6A),
the third diameter (fig.6A) between the first diameter (diameter of 16A and 16B) and the second diameter (middle of 16 where 16A and 16B meet).
Batiste 186 fails to teach an inner lumen reservoir, containing inner lumen reservoir fluid, the inner lumen reservoir formed between the tube wall and inner lumen; a first reservoir, containing first reservoir fluid, accessible through an access port; a second reservoir; a channel connecting the inner lumen reservoir and the second reservoir; a separator dividing the first reservoir from the second reservoir; wherein removing first reservoir fluid from the first reservoir moves the separator which draws inner lumen reservoir fluid out of the inner lumen reservoir and into the aspiration port system. 
Batiste 723 teaches an inner lumen reservoir 624 (‘reservoir’, ¶ 99), containing inner lumen reservoir fluid (filler material, ¶ 99), the inner lumen reservoir 624 formed between the tube wall 616 (outer wall, ¶ 97) and inner lumen 632 (channel, ¶ 97) (fig.6A; ¶ 97, 99). 
Cull teaches a first reservoir 62 (fluid chamber, fig.4; ¶ 86), containing first reservoir fluid ('fluid', ¶ 86); a second reservoir (lower compartment of fluid chamber 62; annotated fig.4); a separator 72 (piston, fig.4; ¶ 87) dividing the first reservoir 62 from the second reservoir (lower compartment of fluid chamber 62; annotated fig.4). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Batiste 186’s device to include 

Regarding Claim 8, Batiste 186 discloses the fluid is a liquid (evident by the disclosure of a ‘volume’ which is ‘injected’, col.4, ll.65-67 and col.5, ll.1-15).

Regarding Claim 9, Batiste 186 discloses the inner lumen 16 tapers from the first diameter (diameter of 16A and 16B) to the second diameter (middle of 16 where 16A and 16B meet) (see annotated fig.2C above; ‘smoothly tapering’ in col.4, ll.43-51).

Regarding Claim 10, Batiste 186 discloses the inner lumen 16 comprises a flexible material 230 (annular balloon with properties that allow it to ‘deflate’ and ‘inflate’ (col.5, ll.16-38)), a portion of which is biased to the second diameter (see annotated fig.2C above).

Regarding Claim 11, Batiste 186 teaches the access port 440 is self-sealing and configured to accessed by a needle 610 (needle) (fig.6A-6C; col.4, ll.65-67 and col.5, ll.1-15).

Regarding Claim 12, Batiste 186 teaches
A method for adjusting a stenosis diameter in a graft 10 (arterial-venous graft) containing a stenosis (Abstract; col.4, ll.52-64 part of graft 10 (hour glass shape) containing the balloon), the method comprising:
providing a tube 12 (polymer tubing) having an inner passage 16 (reduced diameter intermediate portion) having a first diameter (diameter of 16A and 16B, converging segment and diverging segment diameter) (annotated fig.2C),
the tube 12 having tube wall (wall of 12),
an inner lumen 16 located inside the tube 12,
such that inner lumen 16 has a second diameter (middle of 16 where 16A and 16B meet) that is less than the first diameter and the inner lumen 16 connect to the wall (wall of 12) (annotated fig.2C),
and an aspiration port system 410 (injection reservoir) (fig.4);
inserting a needle 610 (needle) attached to a syringe 620 (syringe) into the access port 440 (fig.6A-6C; col.4, ll.65-67 and col.5, ll.1-15);
a default narrowed position (annotated fig.2C) and a less narrowed position (fig.6A).
and a channel 420 (catheter) (fig.4)
Batiste 186 fails to teach an inner lumen located inside the tube, such that inner lumen has a second diameter that is less than the first diameter and the inner lumen connect to the wall, an inner lumen reservoir, containing inner lumen fluid, the inner lumen reservoir formed between the tube wall and inner lumen, a first reservoir, containing first reservoir fluid, a second reservoir, and a separator dividing the first reservoir from the second reservoir; drawing first reservoir fluid into the syringe through the needle, the drawing of fluid from the first reservoir lowering a pressure in the first reservoir relative to the second reservoir, which moves the separator, and draws inner lumen fluid from the inner lumen, which pulls the inner lumen from a default narrowed position to a less narrowed position.
Cull teaches a first reservoir (upper portion of fluid chamber 62, fig.4; ¶ 15, 22), containing first reservoir fluid  ('fluid', ¶ 86), a second reservoir (lower compartment of fluid chamber 62; annotated fig.4), and a separator 72 (piston, fig.4; ¶ 87) dividing the first reservoir (upper portion of fluid chamber 62) from the second reservoir (lower compartment of fluid chamber 62) (fig.4), drawing first reservoir fluid ('fluid', ¶ 86), the drawing of fluid from the first reservoir (upper portion of fluid chamber 62) lowering a pressure in the first reservoir (upper portion of fluid chamber 62) relative to the second reservoir (lower compartment of fluid chamber 62; annotated fig.4), which moves the separator 72.
Batiste 723 teaches inner lumen fluid (filler material, ¶ 99) from the inner lumen 624 (reservoir, ¶ 99), pulling the inner lumen 624 from a default narrowed position to a less narrowed position.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Batiste ‘186’s device to include a first reservoir, containing first reservoir fluid, a second reservoir, and a separator dividing the first reservoir from the second reservoir, drawing first reservoir fluid, the drawing of fluid from the first reservoir lowering a pressure in the first reservoir relative to the second reservoir, which moves the separator as taught by Cull, to insert a needle attached to a syringe into the access port (as taught by Batiste 186) and to include inner lumen fluid from the inner lumen, pulling the inner lumen from a default narrowed position to a less narrowed position to draw first reservoir fluid into the syringe through the needle, the drawing of fluid from the first reservoir lowering a pressure in the first reservoir relative to the second reservoir, to move the separator and draw inner lumen fluid from the inner lumen, to pull the inner lumen from a default narrowed position to a less narrowed position as taught by Batiste 723, for the purpose of evacuating the stenosis of fluid to increase the diameter of the contracted portion of the stenosis and expand the fluid flow within the vessel, thereby decreasing pressure through the vessel that is occluded. 

Regarding Claim 13, Batiste 186 teaches injecting fluid through the access port 440. However, Batiste 186 fails to teach injecting fluid through the access port into the first reservoir to increase pressure in the first reservoir, which in turn moves the separator, which pushes fluid into the inner lumen reservoir, which narrows the stenosis to the second diameter. Cull teaches injecting into the first reservoir (upper portion of fluid chamber 62) to increase pressure in the first reservoir (upper portion Batiste 723 teaches pushing fluid into the inner lumen reservoir 624 (reservoir, ¶ 99), which narrows the stenosis to the second diameter.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device such that injecting fluid through the access port (as taught by Batiste 186) into the first reservoir would increase pressure in the first reservoir, which in turn would move the separator, as taught by Cull, which would push fluid into the inner lumen reservoir, which would narrow the stenosis to the second diameter, as taught by Batiste 723, for the purpose of forcing materials in each compartment from one compartment to another via pressure on the separator, thereby allowing a doctor or other personnel to determine the amount of stenosis required to achieve a particular blood flow characteristic (Batiste 723, ¶ 122)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Faul et al. (US 20070299384 A1), a long-term implantable arterio-venous shunt device or creation of a fistula. 
Faul et al. (US 20040249335 A1), a long-term implantable arteriovenous shunt device.
Edoga et al. (US 20110282322 A1),
Hanson (US 20080319425 A1), a device for the local delivery of a substance into a natural tissue conduit in the mammalian body. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rachel O'Connell whose telephone number is (571)272-7583. The examiner can normally be reached Monday - Friday, 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on (571)272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RACHEL O'CONNELL/Examiner, Art Unit 3781                                                                                                                                                                                                        
/QUANG D THANH/Primary Examiner, Art Unit 3785